The offense is robbery with firearms; the punishment, death.
It is made to appear by proper affidavits that, since his conviction in the trial court and pending his appeal to this court, appellant escaped from custody on the 22nd day of July, 1934, and was still at large on the 22nd day of September, 1934, the date the affidavits herein were made. It is observed that the jury assessed the punishment at death. Appellant was not recaptured and did not voluntarily surrender within thirty days after his escape. He was continuously at large more than thirty days after the date of his escape. Under the circumstances, the appeal must be dismissed. Article 824, C. C. P., as amended by Acts 1933, 43rd Legislature, p. 64, chap. 34.
The appeal is dismissed.
Appeal Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.